DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/20/2020 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Brown – US 2017/0138798 A1) in view of Hadj-Chikh (Hadj-Chikh – US 2008/0107146 A1).

As to claim 1, Brown discloses a temperature probe for measuring a temperature within a cooking utensil, the temperature probe comprising:
a flexible arm (Brown: [0035], [0042]-[0049], [0053], [0058], and FIG. 3 the flexible arm 58: ) having a first end comprising a first magnet (Brown: [0035], [0042]-[0049], [0053], [0058], and FIG. 3 the flexible arm 58), a second end comprising a second magnet (Brown: FIG. 3 the second magnet 106), and a flexible connector that extends between the first end and the second end (Brown: FIG. 3 the magnets 102 and 106), 
the flexible arm being removably attachable to the cooking utensil by positioning the first end proximate an interior side of the cooking utensil such that it is secured by magnetic force (Brown: Abstract, [0043]-[0046], [0049], [0051], [0054], FIG. 1, and FIG. 3 the first magnet 102: The flexible arm is removably attachable to the cooking utensil by positioning the first end proximate an interior side of the cooking utensil such that it is secured by magnetic force and positioning the second end proximate an exterior side of the cooking utensil such that it is secured by magnetic force) and positioning the second end proximate an exterior side of the cooking utensil such that it is secured by magnetic force (Brown: Abstract, [0043]-[0046], [0049], [0051], [0054], FIG. 1, and FIG. 3 the first magnet 102: The flexible arm is removably attachable to the cooking utensil by positioning the first end proximate an interior side of the cooking utensil such that it is secured by magnetic force and positioning the second end proximate an exterior side of the cooking utensil such that it is secured by magnetic force); and
a temperature sensor mounted to the first end of the flexible arm and being configured for measuring the temperature in the cooking utensil (Brown: [0035], [0037], [0042]-[0044], [0046]-[0047], FIG. 1, and FIG. 3 the temperature senor 50: In this manner, first end 100 of flexible arm 58 is magnetically attachable to cooking utensil 14 such that temperature sensor 50 may be selectively positioned and fixed within food products 16—e.g., at a height where a tip 108 of temperature sensor 50 is positioned at a desirable depth within food products 16 for precise temperature monitoring).

Brown does not explicitly disclose the limitations of a temperature sensor movably mounted to the first end of the flexible arm.

However, it has been known in the art of sensors for monitoring cooking utensil to implement a temperature sensor movably mounted to the first end of the flexible arm, as suggested by Hadj-Chikh, which discloses a temperature sensor (Hadj-Chikh: FIG. 1-5 and FIG. 11 thermometer 10) movably mounted to the first end of the flexible arm (Hadj-Chikh: [0026]-[0027], [0030]-[0034], [0042], [0055], FIG. 1-5, and FIG. 11: The thermometer 10 can then be removed from the clip body 32, and the calibration mechanism actuating surface 80, such as the faceted torque transmitting surface is engaged with the calibration mechanism 20 and calibration implemented. Alternatively, the clip body 32 can be removed from the thermometer 10 and the thermometer manually retained relative to the boiling water, with the clip body 32 operably engaged with the calibration mechanism 20 to effect calibration of the thermometer while the probe remains in thermal contact with the food stuff).

Therefore, in view of teachings by Brown and Hadj-Chikh, it would have been obvious to one of the ordinary skill in the art before the effective fling date of the claimed invention to implement in the battery-powered temperature probe of Brown to include a temperature sensor movably mounted to the first end of the flexible arm, as suggested by Hadj-Chikh. The motivation for this is to permit selective removal of a thermometer from a clip assembly for cleaning and/or storage purposes.

As to claim 2, Brown and Hadj-Chikh disclose the limitations of claim 1 further comprising the temperature probe of claim 1, wherein the first end of the flexible arm defines a sleeve for slidably receiving the temperature sensor (Hadj-Chikh: [0026]-[0027], [0030]-[0034], [0042], [0052]-[0055], and FIG. 1-11: the thermometer 10 is operably engaged with the thermometer clip assembly 30 by passing the probe 12 through the corresponding recess (aperture) 43, 53 in the spacer leg 42 and the inner leg 52 respectively, as seen in FIGS. 1, 2 and 5. If the grommets 90 are employed, then the probe 12 passes through the grommet as retained within the respective aperture 43, 53).

As to claim 4, Brown and Hadj-Chikh disclose the limitations of claim 2 further comprising the temperature probe of claim 2, wherein the aperture is smaller than a diameter of an insertion probe of the temperature sensor such that an interference fit is formed between the sleeve and the insertion probe (Hadj-Chikh: [0051]-[0052], [0054], and FIG. 11 the grommets 90: the thermometer 10 can slide relative to the thermometer clip assembly 30 to dispose the terminal end of the probe 12 within the relevant material. In the configuration with the grommets 90, the user can overcome the sliding resistance of the grommets and locate the terminal end of the probe 12 within the relevant material).

As to claim 5, Brown and Hadj-Chikh disclose the limitations of claim 2 further comprising the temperature probe of claim 2, wherein the sleeve defines a shoulder, and wherein a housing of the temperature sensor is seated against the shoulder when the temperature sensor is inserted through the sleeve (Hadj-Chikh: [0051]-[0052], [0054], and FIG. 11 the grommets 90: the thermometer 10 can slide relative to the thermometer clip assembly 30 to dispose the terminal end of the probe 12 within the relevant material. In the configuration with the grommets 90, the user can overcome the sliding resistance of the grommets and locate the terminal end of the probe 12 within the relevant material).

As to claim 6, Brown and Hadj-Chikh disclose the limitations of claim 1 further comprising the temperature probe of claim 1, wherein a lower sleeve is defined at the first end and an upper sleeve is defined on the flexible connector above the first end, the temperature sensor being slidably positioned through the upper sleeve and the lower sleeve (Hadj-Chikh: [0051]-[0052], [0054], and FIG. 11 the grommets 90: the thermometer 10 can slide relative to the thermometer clip assembly 30 to dispose the terminal end of the probe 12 within the relevant material. In the configuration with the grommets 90, the user can overcome the sliding resistance of the grommets and locate the terminal end of the probe 12 within the relevant material).

As to claim 7, Brown and Hadj-Chikh disclose the limitations of claim 1 further comprising the temperature probe of claim 1, wherein the temperature sensor comprises:
a housing configured for containing control electronics for the temperature sensor (Brown: [0035]-[0038], [0042]-[0044], [0057]-[0059], and FIG. 5-9 the control housing 60: therefore, aspects of the present invention allow more accurate cooking at higher temperatures with a prolonged life of both battery 72 and the entire temperature probe 18. Aspects of temperature probe 18 allow battery 72 to operate below its rated temperature while placing control housing 60 directly on cooking utensil 14. Temperature probe 18 therefore has improved reliability because battery 72 is kept safe and cool); and
an insertion probe that extends out of a bottom of the housing (Hadj-Chikh: [0026]-[0027], [0030]-[0034], [0042], [0052]-[0055], and FIG. 1-11: the thermometer 10 is operably engaged with the thermometer clip assembly 30 by passing the probe 12 through the corresponding recess (aperture) 43, 53 in the spacer leg 42 and the inner leg 52 respectively, as seen in FIGS. 1, 2 and 5. If the grommets 90 are employed, then the probe 12 passes through the grommet as retained within the respective aperture 43, 53).

As to claim 8, Brown and Hadj-Chikh disclose the limitations of claim 7 further comprising the temperature probe of claim 7, wherein control electronics comprise:
a battery (Brown: [0035]-[0038], [0042]-[0044], [0057]-[0059], and FIG. 5-9 the battery 72: according to the illustrated embodiment, temperature probe 18 is battery-powered and may include a rechargeable lithium-ion battery 72. However, one skilled in the art will appreciate that battery 72 is only one exemplary power source and others may be used as well. For example, other types of batteries may be used, or even other types of energy storage components, such as capacitors or fuel cells. Alternatively, temperature probe 18 may be tethered to cooktop 12 and may receive power directly from cooktop control unit 30); and
a wireless communication module (Brown: [0037], [0040]-[0041], [0053], and FIG. 5-9 the wireless communication module 80: A wireless communication module 80 (see FIGS. 5 and 7) may also be included to communicate temperature information as described in more detail below. More specifically, controller 56 may be in operative communication with wireless communication module 80 to facilitate communications between controller 56 and various other components of cooking appliance 10, such as cooktop control unit 30, as discussed herein. For instance, wireless communications module 80 may serve as an interface to permit controller 56 to transmit and/or receive signals associated with the temperature of cooking food products 16, as discussed herein. Communications between temperature probe controller 56 and the cooktop control unit 30 may be achieved using any suitable wireless communication protocol, for example, WiFi, ZigBee, Bluetooth, and others).

As to claim 9, Brown and Hadj-Chikh disclose the limitations of claim 8 further comprising the temperature probe of claim 8, wherein the battery is a rechargeable lithium-ion battery (Brown: [0035]-[0038], [0042]-[0044], [0057]-[0059], and FIG. 5-9 the rechargeable lithium-ion battery 72: According to the illustrated embodiment, control housing 60 may also include a power source for operating temperature probe 18. For example, according to the illustrated embodiment, temperature probe 18 is battery-powered and may include a rechargeable lithium-ion battery 72).

As to claim 10, Brown and Hadj-Chikh disclose the limitations of claim 1 further comprising the temperature probe of claim 1, wherein the flexible arm is constructed from silicone (Brown: [0042], [0049], [0051], and FIG. 1-5 the flexible arm 58: Flexible arm 58 must be able to withstand very high temperatures. According to the illustrated embodiment, flexible arm 58 is made of silicone rubber. Silicone rubber is capable of withstanding very high temperatures while remaining flexible. In addition, silicone rubber is also non-toxic, is not prone to cracking or deteriorating, and acts as an insulator to limit the conduction of heat to control housing 60).

As to claim 11, Brown and Hadj-Chikh disclose the limitations of claim 1 further comprising the temperature probe of claim 1, wherein the flexible connector is curved between the first end and the second end when installed on the cooking utensil to define a top end and an arm adjustment height between the top end and the first end, and wherein the temperature sensor is slidable within a sleeve between an extended position and a retracted position separated by a sensor adjustment height (Brown: [0044], FIG. 3 and FIG. 9: In this manner, first end 100 of flexible arm 58 is magnetically attachable to cooking utensil 14 such that temperature sensor 50 may be selectively positioned and fixed within food products 16—e.g., at a height where a tip 108 of temperature sensor 50 is positioned at a desirable depth within food products 16 for precise temperature monitoring. Similarly, second end 104 may be placed on exterior surface 94 of cooking utensil 14 such that it is secured by magnetic force. In this manner, second end 104 may be positioned outside cooking utensil 14 at a position that provides an optimal viewing angle of display 70 and/or results in the best reduction in control housing 60 temperatures ).

As to claim 12, Brown and Hadj-Chikh disclose the limitations of claim 11 further comprising the temperature probe of claim 11, wherein the arm adjustment height is greater than the sensor adjustment height (Brown: [0044], FIG. 3 and FIG. 9: In this manner, first end 100 of flexible arm 58 is magnetically attachable to cooking utensil 14 such that temperature sensor 50 may be selectively positioned and fixed within food products 16—e.g., at a height where a tip 108 of temperature sensor 50 is positioned at a desirable depth within food products 16 for precise temperature monitoring. Similarly, second end 104 may be placed on exterior surface 94 of cooking utensil 14 such that it is secured by magnetic force. In this manner, second end 104 may be positioned outside cooking utensil 14 at a position that provides an optimal viewing angle of display 70 and/or results in the best reduction in control housing 60 temperatures ).

As to claim 13, Brown and Hadj-Chikh disclose the limitations of claim 1 further comprising the temperature probe of claim 1, wherein the first magnet and the second magnet have opposite polarities such that the magnetic force between the first magnet and the second magnet secures the flexible arm to the cooking utensil (Brown: [0045] and FIG. 3 the first magnet 102 and the second magnet 106: In cases where cooking utensil 14 is not ferromagnetic, flexible arm 58 may still be secured to cooking utensil 14 by positioning first end 100 and second end 104 of flexible arm 58 near interior surface 92 and exterior surface 94, respectively, such that the magnetic force between first magnet 102 and second magnet 106 draw first end 100 and second end 104 toward each other and generate a clamping force on side 90 of cooking utensil 14. In this regard, first magnet 102 and second magnet 106 should be positioned within first end 100 and second end 104, respectively, such that their opposing polarities generate an attractive force when placed on either side of the cooking utensil 14 (i.e., the orientation shown in FIG. 3)).

As to claim 14, Brown and Hadj-Chikh disclose the limitations of claim 1 further comprising the temperature probe of claim 1, wherein the temperature sensor is positioned entirely within the cooking utensil when the temperature probe is installed (Brown: [0035], [0037], [0042]-[0044], [0046]-[0047], FIG. 1, and FIG. 3 the temperature senor 50: In this manner, first end 100 of flexible arm 58 is magnetically attachable to cooking utensil 14 such that temperature sensor 50 may be selectively positioned and fixed within food products 16—e.g., at a height where a tip 108 of temperature sensor 50 is positioned at a desirable depth within food products 16 for precise temperature monitoring).

As to claim 15, Brown and Hadj-Chikh disclose the limitations of claim 1 further comprising the temperature probe of claim 1, wherein the first end of the flexible arm defines a support surface configured for contacting the interior side of the cooking utensil to space the first end away from the interior surface of the cooking utensil (Brown: [0035], [0037], [0042]-[0044], [0046]-[0047], FIG. 1, and FIG. 3 the temperature senor 50: In this manner, first end 100 of flexible arm 58 is magnetically attachable to cooking utensil 14 such that temperature sensor 50 may be selectively positioned and fixed within food products 16—e.g., at a height where a tip 108 of temperature sensor 50 is positioned at a desirable depth within food products 16 for precise temperature monitoring).

As to claim 16, Brown and Hadj-Chikh disclose the limitations of claim 1 further comprising the temperature probe of claim 1, wherein the temperature sensor is a thermistor (Brown: [0010], [0013], [0035], [0037], [0042]-[0044], [0046]-[0047], FIG. 1, and FIG. 3 the temperature senor 50: The temperature probe includes a thermistor configured for placement in thermal communication with the food products and a controller body defining a mounting base and a control housing).

As to claim 17, Brown and Hadj-Chikh disclose the limitations of claim 1 further comprising the temperature probe of claim 1, wherein the temperature is measured within a food item or within liquid stored in the cooking utensil (Brown: [0010], [0013], [0035], [0037], [0042]-[0044], [0046]-[0047], FIG. 1, and FIG. 3 the temperature senor 50: The temperature probe includes a thermistor configured for placement in thermal communication with the food products and a controller body defining a mounting base and a control housing and Hadj-Chikh: [0026]-[0027], [0030]-[0034], [0042], [0055], FIG. 1-5, and FIG. 11: The thermometer 10 can then be removed from the clip body 32, and the calibration mechanism actuating surface 80, such as the faceted torque transmitting surface is engaged with the calibration mechanism 20 and calibration implemented. Alternatively, the clip body 32 can be removed from the thermometer 10 and the thermometer manually retained relative to the boiling water, with the clip body 32 operably engaged with the calibration mechanism 20 to effect calibration of the thermometer while the probe remains in thermal contact with the food stuff ).

As to claim 18, Brown and Hadj-Chikh discloses all the flexible arm for supporting a temperature sensor of a temperature probe on a cooking utensil limitations as claimed that mirrors the temperature probe for measuring a temperature within a cooking utensil limitations in claim 1; thus, claim 18 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a flexible arm for supporting a temperature sensor of a temperature probe (Hadj-Chikh: [0026]-[0027], [0030]-[0034], [0042], [0055], FIG. 1-5, and FIG. 11: The thermometer 10 can then be removed from the clip body 32, and the calibration mechanism actuating surface 80, such as the faceted torque transmitting surface is engaged with the calibration mechanism 20 and calibration implemented. Alternatively, the clip body 32 can be removed from the thermometer 10 and the thermometer manually retained relative to the boiling water, with the clip body 32 operably engaged with the calibration mechanism 20 to effect calibration of the thermometer while the probe remains in thermal contact with the food stuff) on a cooking utensil (Brown: [0035], [0042]-[0049], [0053], [0058], and FIG. 3 the flexible arm 58), the flexible arm comprising:
a first end comprising a first magnet (Brown: [0035], [0042]-[0049], [0053], [0058], and FIG. 3 the flexible arm 58) for securing the first end to an interior side of the cooking utensil (Brown: Abstract, [0043]-[0046], [0049], [0051], [0054], FIG. 1, and FIG. 3 the first magnet 102: The flexible arm is removably attachable to the cooking utensil by positioning the first end proximate an interior side of the cooking utensil such that it is secured by magnetic force and positioning the second end proximate an exterior side of the cooking utensil such that it is secured by magnetic force), the first end of the flexible arm (Brown: Abstract, [0043]-[0046], [0049], [0051], [0054], FIG. 1, and FIG. 3 the first magnet 102: The flexible arm is removably attachable to the cooking utensil by positioning the first end proximate an interior side of the cooking utensil such that it is secured by magnetic force and positioning the second end proximate an exterior side of the cooking utensil such that it is secured by magnetic force) defining a sleeve for slidably receiving a temperature sensor (Hadj-Chikh: [0026]-[0027], [0030]-[0034], [0042], [0055], FIG. 1-5, and FIG. 11: The thermometer 10 can then be removed from the clip body 32, and the calibration mechanism actuating surface 80, such as the faceted torque transmitting surface is engaged with the calibration mechanism 20 and calibration implemented. Alternatively, the clip body 32 can be removed from the thermometer 10 and the thermometer manually retained relative to the boiling water, with the clip body 32 operably engaged with the calibration mechanism 20 to effect calibration of the thermometer while the probe remains in thermal contact with the food stuff), and wherein the temperature sensor is slidable within the sleeve between an extended position and a retracted position separated by a sensor adjustment height (Brown: [0044], FIG. 3 and FIG. 9: In this manner, first end 100 of flexible arm 58 is magnetically attachable to cooking utensil 14 such that temperature sensor 50 may be selectively positioned and fixed within food products 16—e.g., at a height where a tip 108 of temperature sensor 50 is positioned at a desirable depth within food products 16 for precise temperature monitoring. Similarly, second end 104 may be placed on exterior surface 94 of cooking utensil 14 such that it is secured by magnetic force. In this manner, second end 104 may be positioned outside cooking utensil 14 at a position that provides an optimal viewing angle of display 70 and/or results in the best reduction in control housing 60 temperatures );
a second end comprising a second magnet for securing the second end to an exterior side of the cooking utensil (Brown: FIG. 3); and
a flexible connector extending between the first end and the second end (Brown: [0035], [0042]-[0049], [0053], [0058], and FIG. 3 the flexible arm 58), wherein the flexible connector is curved between the first end and the second end when installed on the cooking utensil to define a top end and an arm adjustment height between the top end and the first end (Brown: [0044], FIG. 3 and FIG. 9: In this manner, first end 100 of flexible arm 58 is magnetically attachable to cooking utensil 14 such that temperature sensor 50 may be selectively positioned and fixed within food products 16—e.g., at a height where a tip 108 of temperature sensor 50 is positioned at a desirable depth within food products 16 for precise temperature monitoring. Similarly, second end 104 may be placed on exterior surface 94 of cooking utensil 14 such that it is secured by magnetic force. In this manner, second end 104 may be positioned outside cooking utensil 14 at a position that provides an optimal viewing angle of display 70 and/or results in the best reduction in control housing 60 temperatures).

As to claim 20, Brown and Hadj-Chikh disclose the limitations of claim 18 further comprising the flexible arm of claim 18, wherein the arm adjustment height is greater than the sensor adjustment height (Brown: [0044], FIG. 3 and FIG. 9: In this manner, first end 100 of flexible arm 58 is magnetically attachable to cooking utensil 14 such that temperature sensor 50 may be selectively positioned and fixed within food products 16—e.g., at a height where a tip 108 of temperature sensor 50 is positioned at a desirable depth within food products 16 for precise temperature monitoring. Similarly, second end 104 may be placed on exterior surface 94 of cooking utensil 14 such that it is secured by magnetic force. In this manner, second end 104 may be positioned outside cooking utensil 14 at a position that provides an optimal viewing angle of display 70 and/or results in the best reduction in control housing 60 temperatures). 

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Brown – US 2017/0138798 A1) in view of Hadj-Chikh (Hadj-Chikh – US 2008/0107146 A1) and further in view of Hopkins (Hopkins – US 10,739,236 B1).

As to claim 3, Brown and Hadj-Chikh disclose the limitations of claim 2 further comprising the temperature probe of claim 2, wherein the sleeve defines an aperture (Hadj-Chikh: [0051]-[0052], [0054], and FIG. 11 the grommets 90) to facilitate receipt of the temperature sensor (Hadj-Chikh: [0051]-[0052], [0054], and FIG. 11 the grommets 90: the thermometer 10 can slide relative to the thermometer clip assembly 30 to dispose the terminal end of the probe 12 within the relevant material. In the configuration with the grommets 90, the user can overcome the sliding resistance of the grommets and locate the terminal end of the probe 12 within the relevant material), except for the claimed limitations of the sleeve defines an aperture defined by a chamfered edge.

However, it has been known in the art of sleeve design to implement the sleeve defines an aperture defined by a chamfered edge, as suggested by Hopkins, which discloses the sleeve defines an aperture defined by a chamfered edge (Hopkins: Abstract, column 2 lines 63 – column 3 lines 21, column 3 lines 33-40, and FIG. 4 the grommets 36: the sample apertures may be lined with resilient grommets or have a chamfered edge. The apparatus may further have a weighted base and housing with vibrating isolation means for holding the tool during operation).

Therefore, in view of teachings by Brown, Hadj-Chikh and Hopkins, it would have been obvious to one of the ordinary skill in the art before the effective fling date of the claimed invention to implement in the battery-powered temperature probe of Brown and Hadj-Chikh to include the sleeve defines an aperture defined by a chamfered edge, as suggested by Hopkins. The motivation for this is to hold an insert material.

As to claim 19, Brown, Hadj-Chikh and Hopkins disclose the limitations of claim 18 further comprising the flexible arm of claim 18, wherein the sleeve defines an aperture defined by a chamfered edge (Hopkins: Abstract, column 2 lines 63 – column 3 lines 21, column 3 lines 33-40, and FIG. 4 the grommets 36: the sample apertures may be lined with resilient grommets or have a chamfered edge. The apparatus may further have a weighted base and housing with vibrating isolation means for holding the tool during operation) to facilitate receipt of the temperature sensor (Hadj-Chikh: [0051]-[0052], [0054], and FIG. 11 the grommets 90: the thermometer 10 can slide relative to the thermometer clip assembly 30 to dispose the terminal end of the probe 12 within the relevant material. In the configuration with the grommets 90, the user can overcome the sliding resistance of the grommets and locate the terminal end of the probe 12 within the relevant material), wherein the aperture is smaller than a diameter of an insertion probe of the temperature sensor such that an interference fit is formed between the sleeve and the insertion probe (Hadj-Chikh: [0051]-[0052], [0054], and FIG. 11 the grommets 90: the thermometer 10 can slide relative to the thermometer clip assembly 30 to dispose the terminal end of the probe 12 within the relevant material. In the configuration with the grommets 90, the user can overcome the sliding resistance of the grommets and locate the terminal end of the probe 12 within the relevant material).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Janky, US 6,792,848 B1, discloses thermometer holding frothing pitcher.
Chang et al., US 2033/0007544 A1, discloses dual thermometer system.
Chapman et al., US 6,501,384 B2, discloses electric candy and oil thermometer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668. The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684